                             UNITED STATES DISTRICT COURT
                        - EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                             Criminal No. 5:12-CR-351-BO
                               Civil No. 5:19-CV-275-BO


STEVEN MCCALL,                                     )
                                                   )
                      Petitioner,                  )
                                                   )
         v.                                        )                   ORDER
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                      Respondent.                  )




          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 225 5

Proceedings, the Umted States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-captioned

§ 225 5 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. This          J   day of July, 2019.



                                                       RRENCE W. BOYLE
                                                   · CHIEF UNITED STATES
